Citation Nr: 0013279	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  98-01 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for low back pain, 
currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 60 percent disabling.

3.  Entitlement to an increased rating for a psychiatric 
disability, diagnosed as anxiety neurosis with depression, 
currently evaluated as 50 percent disabling.

4.  Entitlement to benefits under 38 U.S.C.A. § 1151 for the 
residuals of spinal cord injury with loss of use of both 
lower extremities, neurogenic bladder, bowel incontinence, 
and impotence, claimed as due to attempted spinal anesthesia 
in July 1994.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from March 1955 to 
January 1960 and from March 1961 to December 1966.  This 
appeal comes before the Board of Veterans' Appeals (Board) 
from a February 1997 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

In a statement dated in March 1998, the appellant's 
representative requested that the appellant's claim for lower 
back pain due to degenerative disc disease (DDD) be re-
opened.  Since the appellant is not service connected for 
DDD, this is considered a claim for service connection.  
Since this issue has not been addressed in a rating decision, 
and there has not been a notice of disagreement, statement of 
the case, or substantive appeal, the Board does not have 
jurisdiction.  The matter is referred to the RO for further 
action.  See Black v. Brown, 10 Vet.App. 279 (1997). 

The Board also notes that there are pending claims for aid 
and attendance benefits (representative's October 1996 
statement and April 1997 aid and attendance examination 
report) and service connection for post-traumatic stress 
disorder (PTSD) (November 1998 VA Form 646).  For the same 
reasons stated above, these claims are referred to the RO.  


FINDINGS OF FACT

1.  During his appearance before the Hearing Officer in March 
1998, and prior to the promulgation of a decision in the 
appeal, the appellant, through his authorized representative, 
requested a withdrawal of his appeal on the issue of an 
increased rating for low back pain.

2.  The appellant is in receipt of the maximum allowable 
rating for a left knee disability.

3.  The appellant's psychiatric symptoms more closely 
approximate severe industrial and social impairment.

4.  Neurogenic bladder, bowel incontinence, and impotence, 
are not medically linked to VA administration of spinal 
anesthesia in July 1994, and the claim for 38 U.S.C.A. § 1151 
benefits is not plausible.

5.  The appellant did not sustain any spinal cord injury as a 
result of VA administration of spinal anesthesia in July 
1994; hemiplegia was not caused by or related to VA 
administration of spinal anesthesia in July 1994.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for a 
claim for an increased rating for low back pain have been 
met. 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.204 
(1999).

2.  An evaluation is excess of 60 percent for a left knee 
disability is not warranted. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part IV, Diagnostic Codes 5256 - 5263 (1999).

3.  The criteria for a 70 percent disability rating for a 
psychiatric disorder, diagnosed as anxiety neurosis with 
depression, have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part IV, Diagnostic Code 9400 (1996 and 1999).

4.  The claim for entitlement to 38 U.S.C.A. § 1151 benefits 
for neurogenic bladder, bowel incontinence, and impotence, 
claimed as due to attempted spinal anesthesia in July 1994, 
is not well-grounded.  38 U.S.C.A. § 5107 (West 1991).

5.  The criteria for entitlement to benefits under 
38 U.S.C.A. § 1151 for the residuals of spinal cord injury 
with loss of use of both lower extremities have not been met.  
38 U.S.C.A. § 1151 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The evidence of record indicates that, by means of an August 
1995 rating decision, the appellant was awarded an increased 
rating for his psychiatric disability; his rating was 
increased from 10 percent disabling to 50 percent disabling, 
effective from January 1994.  He also received a temporary 
total rating from July 7, 1994, to April 30, 1995, for his 
left knee disability; his 30 percent rating was resumed 
effective from May 1, 1995.  In addition, he was awarded 
service connection for low back pain (claimed as epidural 
hematoma), secondary to left knee surgery; this disability 
was rated 40 percent disabling.  A subsequent rating 
decision, dated in January 1996, awarded another temporary 
total rating for the left knee disability, effective from 
September 25, 1995.  The 30 percent rating was to be resumed 
effective from November 1, 1996.  Individual unemployability 
was established effective from January 1994.  These rating 
decisions were not appealed and are final.

By means of a February 1997 rating decision, the RO continued 
the appellant's 30 percent rating for the left knee 
disability.  The 50 percent evaluation for his psychiatric 
condition was also continued at that time.  In addition, the 
40 percent evaluation for his low back was continued.  His 
claim for entitlement to 38 U.S.C.A. § 1151 benefits for 
spinal cord injury was denied as a not well-grounded claim.  
This rating decision was appealed.  By means of a September 
1998 decision, the RO increased his left knee disability to 
60 percent disabling, effective from November 1, 1996.       

Records from the Social Security Administration (SSA) 
indicate that in September 1990, the appellant was found to 
be unemployable due to his psychiatric and left knee 
conditions.  Historically, the records pertaining to his 
psychiatric condition indicate that he had treatment for 
episodes of rage and outbursts of anger, including physical 
violence.  These outbursts were often triggered by 
environmental cues, such as fear of psychiatric 
hospitalization and authoritarian direction from others.  
Medical records dated in the recent past (1994 - 
neuropsychiatric examination) indicate that he was oriented 
and had no delusions, hallucinations, ideas of reference, or 
suspiciousness.  Memory, both remote and recent, was good.  
Insight, judgment, and intellectual capacity were adequate.   
During a psychological evaluation in 1994, he reported an 
incident of explosive behavior in 1992, at his place of 
employment, and indicated that he had not worked since that 
time.  Apparently, he was told that he would not deal with 
customers when he was first hired; however, there was an 
incident while the manager was away and he had to deal with a 
customer.  The discussion with the customer deteriorated and 
he "picked up the customer." 

Current medical evidence includes a letter from Dr. D.B., the 
appellant's treating physician, dated in February 1998, which 
indicates that the appellant had PTSD, dissociative disorder, 
depression, not otherwise specified (NOS), intermittent 
explosive disorder, and personality disorder, NOS, with 
borderline narcissistic and antisocial features.  It was 
noted that he worked hard at and succeeded in recovering 
considerable control over his aggressive impulses.  He only 
experienced isolated episodes now, and was frequently able to 
abort them before they found full expression.  He exhibited 
increasing ability to form reciprocal relationships with his 
family.  A March 1998 addendum letter indicates that his GAF 
score was 55. 

Report of a VA psychiatric examination, dated in April 1998, 
indicates that the appellant reported severe symptoms, to 
include increasing sleep disorder, combat nightmares, 
flashbacks, periods of increased depression and crying, 
difficulty with concentration and attention, and an increase 
in his symptoms when reminded of his service experiences.  It 
was noted that he went to the examination room in a 
wheelchair.  He appeared alert, tense, pleasant, and 
cooperative.  Verbal productivity, memory, insight and 
judgment appeared adequate.  The diagnosis was generalized 
anxiety disorder with depression and PTSD symptoms.  The GAF 
was estimated at 45.

Medical records pertaining to the appellant's left knee 
surgery include a VA hospitalization report, dated in July 
1994, which indicates that the appellant underwent a left 
knee arthroscopy for left knee pain, swelling, locking and 
buckling.  The operation report indicates that after 
attempted spinal analgesia was unsuccessful, general 
endotracheal anesthesia was performed.  

VA hospital records also indicate that in July 1994, the 
appellant was admitted to  rule out post LP (lumbar puncture) 
headache.  Apparently, there was difficulty with anesthesia 
requiring multiple punctures and he eventually received 
general anesthesia.  He reportedly woke up from the surgery 
with a terrible headache, back pain, numbness and pain in 
legs, urinary trouble, and sexual dysfunction.  Examination 
of the back showed tenderness to palpation throughout the 
paraspinous area.  He also had positive straight leg and 
reverse straight leg raising.  MRI of the lumbar spine was 
obtained to rule out stenosis.  Report of the MRI indicates 
that the epidural space showed no evidence of hematoma or 
abscess.  The L1/L2 level showed a diffuse disc bulge, 
without any significant stenosis.  There was evidence of 
degenerative disc disease at L1/L2 with diffuse disc bulge.  
In addition, there was diffuse prominent disc bulge at L5/S1 
that flattened the thecal sac and may have been touching both 
S1 nerve roots.  The hospital report noted that he regained 
normal urinary pattern and sexual function during this 
hospitalization.  A urology consultation was made for October 
1994.  

The Board notes that the appellant submitted a statement, 
dated in July 1994, in which he reported that his urine flow 
had nearly returned to normal after taking two pills 
prescribed for muscle relaxation and sleep during his 
hospitalization. 

A urology evaluation report, dated in October 1994, indicates 
that the appellant was referred for prostate screening given 
his family history of prostate cancer.  He had been treated 
for mild bladder outlet obstruction symptoms with Cardura.  
He did well until approximately 4 weeks earlier, when he 
noticed worsening of his symptoms.  The diagnosis was 
moderate bladder outlet obstruction symptoms.  

A report of a VA orthopedic evaluation, dated in November 
1994, indicates that the appellant reported complaints of low 
back pain for 2 years, secondary to attempted spinal 
anesthesia.  No bowel or bladder problems were noted.  
Examination was conducted and the diagnosis was low back 
pain, "? etiolo[gy]."  There were no gross neurological 
deficits at that time.  

A report of a VA orthopedic examination, dated in April 1995, 
indicates that the appellant reported having persistent 
problems with pain in his back since he underwent epidural or 
spinal anesthesia for his knee surgery.  The pain radiated 
from the low back up to either shoulder or down to the hips; 
it did not radiate to the legs.  He had no numbness or 
tingling at the time, although, he did have numbness and 
tingling when the problem first started.  At that time, he 
also had incontinence.  However, he did not have problems 
with incontinence at the time of examination.  He also 
indicated no problems with erectile function.  Physical 
examination showed limited and painful motion of the back.  
Straight leg raising was negative with regards to sciatica, 
however, any attempt at straight leg raising caused back 
spasm and pain in the lower back, with radiation to the right 
hip.  He was able to stand on his heels and his toes, but was 
unable to walk in this manner.  Sensation was intact.  He had 
4/5 hip flexors bilaterally.  The diagnosis was as follows:

The patient has an excessive amount of 
pain with any attempted range of motion 
as if he still has irritation in the 
lumbar spine with some pathology.  There 
is no clear evidence, however, of sensory 
or motor involvement peripherally.  His 
weakness with hip flexion bilaterally, I 
believe, is secondary to pain which is 
referred to the lower back versus true 
muscular weakness.  

A report of a VA neuropsychiatric examination, dated in April 
1995, indicates that the appellant reported that he had had 
difficulties since his lumbar puncture.  He stated that two 
weeks after his knee surgery, he had numbness in his legs, 
was unable to articulate, had problems with his bladder in 
that he was incontinent, and unable to get an erection.  He 
was found to be dehydrated at that time and was re-hydrated.  
He has had constant pain in the middle of his back at the 
location of the lumbar puncture, in the small of the back.  
This pain is aggravated by lifting or bending.  At times, the 
pain shoots down the legs or up the back towards the 
shoulders.  He has had no more difficulty with articulation, 
bladder problems, or problems with an erection.    

Neurological examination showed that he walked with a brace 
on his left knee.  Romberg and finger-to-nose were negative.  
Examination of the cranial nerves was normal.  Trapezii and 
sternocleidomastoid strength were within normal limits.  
Motor examination showed no asymmetry or involuntary 
movements.  There was no atrophy or weakness of the right leg 
as compared to the left.  Muscle tone appeared to be within 
normal limits.  The deep tendon reflexes were symmetrical and 
normoactive.  Sensory examination revealed some very slight 
decreased sensation to light touch and pinprick in the entire 
right leg as compared to the left.  Coordination was intact.  
The diagnosis was low back pain, etiology unknown.     

A letter from Dr. G.R.H., dated in October 1995, indicates 
that the appellant was his patient, and that on August 1, 
1995, the appellant "was declared 100 percent disabled by 
the [VA] due to Epidural hematoma, which occurred during a 
spinal attempt at the [VA] hospital."  A subsequent letter 
from this same doctor, dated in March 1998, states that the 
appellant "report[ed] that due to an epidural hemotoma 
[sic.] at V.A. Hospital in Durham N.C. during 1994, he was 
declared totally disabled on August 1, 1995." 

A treatment record from the Scotland Orthopedics, dated in 
February 1996, indicates that the appellant had "known 
lumbar degenerative disease and also had his back complaints 
exacerbated by an epidural hematoma, which occurred as a 
complication of spinal or epidural anesthetics, according to 
the [appellant]."  He had low back discomfort radiating into 
the buttocks and bilaterally into the thighs as well as 
persisting discomfort in the left knee.  X-rays showed 
significant lumbar degenerative changes.  The diagnoses 
included lumbar DDD and status post epidural hematoma.  

A VA hospital report, dated in March 1996, indicates that the 
appellant was  hospitalized for evaluation and treatment of 
his coronary artery disease.  It is noted that under review 
of the systems, and in particular, the genitourinary system, 
there was a positive history of dysuria, nocturia, benign 
prostatic hypertrophy, decreased erectile function status 
post spinal 2 years earlier.  His past medical history 
included history of pancreatic insufficiency.   His discharge 
diagnoses included recurrent cholecystitis, status post 
cholecsystectomy, and chronic pancreatitis due to recurrent 
cholecystitis.  The Board notes that cholecystitis had been 
diagnosed and that he underwent cholecystectomy long before 
the 1994 surgery.	

A treatment note, dated in January 1997, indicates that the 
appellant's 1994 left knee surgery "apparently left him 
[with] spinal cord injury [after] lumbar puncture."  He now 
had minimal ambulation and used a wheelchair almost 
exclusively.  A VA Form 10-1415 (Medical Record Problem 
List), indicates that in January 1994, his active problems 
were as follows:  "[t]raumatic injury to [s]pinal [c]ord 
during surgery for the knee, [h]emiplegia/wheelchair bound, 
also limited use of arms to lift due to spinal cord injury."  
The date of onset of this problem was recorded as 1994.

A VA hospital report, dated in April 1997, indicates that the 
appellant underwent a left total knee revision.  The hospital 
report indicates that he was supposed to be evaluated for a 
spinal cord injury which he was supposed to have suffered 
during his left total knee arthroplasty.  The spinal cord 
injury people consulted him; however, he indicated that "he 
had no spinal cord injury at all just basically low back 
pain."  Neurologically, he was intact.

An orthopedic treatment note, dated in January 1998, 
indicates that the appellant reported that something "messed 
up" in his 1994 surgery and that he was now "crippled."  
He reported that the primary problem was pain, and that he 
used a wheelchair because he could not walk.  There was pain 
on palpation in the paravertebrals.  Lumbar mobility was 
mildly restricted.  There were no radicular signs or 
decreased muscle strength or reflexes.  X-rays showed mild 
degenerative changes.  The impression was chronic low back 
pain; there was a question as to whether it was secondary to 
arachnoiditis.  He was referred to the pain clinic.

A VA spine examination report, dated in April 1998, indicates 
that the claims file was not available to the examiner.  The 
appellant apparently reported that he hurt his back while in 
a VA hospital when he fell.  He had pain in his back all the 
time. He did not use a cane, brace, or crutches, but did use 
a motorized vehicle.  He did not work, but was able to do his 
daily activities.  Examination of the lumbosacral spine 
showed no obvious deformity, fixed deformity, or postural 
abnormalities.  Musculature of the back was essentially 
within normal limits without atrophy or spasm.  On 
examination, he barely moved because of pain.  Range of 
motion was severely restricted.  He was able to stand on his 
toes and heels.  He was also able to squat.  It was evident 
that he had much more range of motion, but actually refused 
to go through the range of motion.  Neurological examination 
showed that deep tendon reflexes were normally active and 
that gross sensation was present.  Bilateral straight leg 
raising was negative at 90 degrees.  Lower leg strength was 
5/5 on the right and 4/5 on the left, secondary to left knee 
insertion.  X-rays showed evidence of degenerative joint 
disease (DJD)/DDD.  The diagnosis was low back pain with 
DJD/DDD, with limited motion.  

I.  Low back pain.

The evidence of record indicates that by means of an August 
1995 rating decision,  the RO granted service connection for 
low back pain (claimed as epidural hematoma), secondary to 
left knee surgery.  The appellant was awarded a 40 percent 
rating at that time.  The appellant timely appealed the 
rating assigned.  During a hearing held in March 1998, the 
representative indicated that the issue of increased rating 
for low back pain was not being appealed. The hearing officer 
indicated that this issue would be struck from the appeal.  
See transcript of hearing, p. 8. 

In a subsequent statement, dated in March 1998, the 
appellant's representative requested that the claim for lower 
back pain due to DJD be re-opened.  A Supplemental Statement 
of the Case (SSOC), dated in September 1998, included the 
issue of entitlement to an increased rating for low back 
pain.  The RO noted that the appellant withdrew the issue of 
entitlement to an increased rating for low back pain at a 
personal hearing, that subsequently, additional evidence was 
provided to re-open a claim for low back pain due to DDD, and 
that the appellant was not service-connected for DDD.  The RO 
cited the requirements necessary for establishing a well-
grounded claim for service connection for DDD.  The RO then 
stated that the March 1998 memorandum indicates that the 
evaluation of the back remained at issue.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c).  The Board finds the 
transcript of the March 1998 hearing constitutes written 
notice of the withdrawal of the issue of an increased rating 
for low back pain.  Tomlin v. Brown, 5 Vet.App. 355 (1993).  
The subsequent March 1998 statement constitutes a new claim 
for service connection.  Accordingly, the appeal of the 
increased rating for low back pain is dismissed without 
prejudice. 

II.  Left knee.

Generally, claims for increase are well grounded.  However, 
the Court has clearly established that there are limits to 
when a claim for increase is well grounded or whether there 
is a case in controversy.  Thus, on a claim for an original 
or an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  The theory 
behind AB is in accord with Mintz v. Brown, 6 Vet. App. 
(1994).  In order for a claim to proceed, there must be a 
benefit.  

The Board notes that a January 1996 rating decision awarded a 
temporary total disability rating for the appellant's left 
knee condition effective from September 25, 1995 until 
November 1, 1996, and determined that his 30 percent rating 
(which was effective from May 1, 1995) would be resumed on 
November 1, 1996.  A subsequent decision by the RO granted 
him the maximum possible schedular rating for his left knee 
disability, effective from November 1, 1996.  See 38 C.F.R. 
Part IV, Diagnostic Codes 5256 through 5263.  Thus, further 
evaluation under the schedular criteria is not necessary,  In 
addition, since he is receiving the maximum possible rating 
for limitation of motion, further analysis under DeLuca v. 
Brown, 8 Vet.App. 202, would not benefit the appellant.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  Further, extra-
schedular consideration is not warranted as he has already 
been awarded individual unemployability effective from 
January 1994.  Accordingly, the claim must be denied.      

III.  Psychiatric disorder.

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim for increased evaluation for his psychiatric disability 
is well grounded. 38 U.S.C.A. § 5107(a) (West 1991).  The 
Board finds that his assertion that his psychiatric 
disability has increased in severity raises a plausible claim 
for an increased rating.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DC) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
IV.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  When, after 
consideration of all evidence and material of record, there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).
 
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).  

The criteria for mental disorders changed in November 1996.  
When a regulation changes after a claim has been filed but 
before the appeal process has been completed, the version 
most favorable to the claimant will apply.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  See 38 U.S.C.A. § 
5110 (West 1991).  The Board notes that the RO has considered 
both sets of criteria in this case.  Both the pre-November 
1996 criteria and the post November 1996 criteria will be 
laid out for the benefit of comparing the two. The pre-
November 1996 criteria and the applicable ratings are as 
follows:

The attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community. Totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior. Demonstrably unable to obtain or retain 
employment - 100 percent disabling.

Ability to establish and maintain effective or favorable 
relationships with people is severely impaired. The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment - 70 percent disabling.

Ability to establish or maintain effective or favorable 
relationships with people is considerably impaired. By reason 
of psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment - 50 percent disabling.

The post-November 1996 criteria and the applicable ratings 
are as follows:  Total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name - 100 percent disabling.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships - 70 percent disabling.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships - 50 percent disabling.

The Board has considered the evidence of record and finds 
that the appellant's psychiatric disability more closely 
approximates the criteria for a 70 percent rating under the 
old criteria.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 4.7 (1999).  The record indicates that the appellant's GAF 
score was estimated at 45, which contemplates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition) at 46-47.  The old criteria 
listed for a 70 percent rating contemplate these symptoms 
(e.g., severe impairment in establishing/maintaining 
effective relationships or obtaining/retaining employment).  
Therefore, an increased rating of 70 percent under the old 
criteria may be awarded.  Since entitlement to the 70 percent 
rating is established under the old criteria, this 
entitlement will continue even after the adoption and 
effective date of the new rating criteria.  Therefore, 
further evaluation under the new criteria for a 70 percent 
rating is not necessary. 

The Board does not find that the criteria, either old or new, 
for a 100 percent rating, have been met.  The current 
evidence of record does not indicate that the attitudes of 
all contacts, except the most intimate, are so adversely 
affected as to result in virtual isolation in the community.  
The record shows that the appellant has worked hard and 
succeeded in recovering considerable control over his 
aggressive impulses, having only isolated episodes of anger 
and rage.  Further, the record does not show totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality.  The record indicates that he has 
adequate insight, judgment, and intellectual capacity.  While 
he has been found unemployable, the record does not 
demonstrably show his inability to obtain or retain 
employment is solely due to his psychiatric condition.  His  
SSA records indicate his unemployability was due to both his 
knee and psychiatric disabilities.  He has reported only 1 
incident in the recent past where he had trouble at his job.  
This one incident is not sufficient for the Board to conclude 
that he is, in fact, demonstrably unable to obtain or retain 
employment.  In addition, he has demonstrated that he has 
been able to regain significant control over his explosive 
behavior.  

The Board also finds that the medical evidence of record does 
not show that he has any of the symptoms associated with a 
total rating under the new criteria. The examination report 
disclosed that he was able to provide a history and that his 
memory was adequate.  This reflects that he did not have 
memory loss for elements such as his own name, occupation or 
family.  He was cooperative and answered questions.  This 
tends to establish that he did not manifest gross impairment 
of thought process or communication.  Because he was 
described as pleasant and cooperative we conclude that there 
was no indication of inappropriate behavior or danger to 
himself or others.  He was casually dressed, alert and 
competent, which reflects his ability to care for himself and 
an absence of disorientation.  Therefore, a rating higher 
than 70 percent is not warranted under either the old or the 
new criteria.

The appellant's assertion that there had been an increase in 
severity established a well-grounded claim.  In part, the 
Board agrees and assigns a 70 percent evaluation.  However, 
in determining the degree of the appellant's impairment, the 
Board has determined that the medical evidence is more 
probative of the degree of impairment than the appellant's 
non-specific allegations.  We conclude that the preponderance 
of the evidence establishes that he does not meet the 
criteria for a 100 percent evaluation and there is no doubt 
to be resolved.

IV.  Spinal cord injury.

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well 
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation." Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  The kind of evidence 
needed to make a claim well-grounded depends upon the types 
of issues presented by the claim.  Grottveitt v. Brown, 5 
Vet. App. 91 (1993).  For some factual issues, competent lay 
evidence may be sufficient; however, where the claim involves 
issues of medical fact, such as medical causation or 
diagnosis, competent medical evidence is required. Id.

The appellant asserts that as a result of spinal anesthesia 
administered by VA in July 1994, he has sustained spinal cord 
injury which has resulted in loss of use of the lower 
extremities, impotence, and bladder and bowel problems.  In 
order to have a well grounded claim, the appellant must 
present evidence that renders his assertion plausible.  

The appellant's claim for entitlement to 38 U.S.C.A. § 1151 
was originally denied by an RO decision dated in February 
1997.  At that time, the pertinent provisions of 38 U.S.C.A. 
§ 1151 in effect provided that:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment,... and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability..., disability or death 
compensation... shall be awarded in the 
same manner as if such disability, 
aggravation, or death were service- 
connected.

The current provisions of 38 U.S.C.A. § 1151 require that 
entitlement to benefits for any injury or disease resulting 
from VA treatment be established by proof of fault or 
accident on the part of VA. 38 U.S.C.A. § 1151 (West Supp. 
1999), as amended by Pub. L. No. 104, 204, §422 (a) and (c), 
110 Stat. 2874, 2926- 27.  See generally Brown v. Gardner, 
513 U.S. 115 (1994).  As these provisions became effective on 
October 1, 1997, the appellant's claim is governed by the 
more liberal version of 38 C.F.R. § 1151 stated above.  See 
VA O.G.C. Prec. No. 01-99 (February 16, 1999).

With regards to the claims for impotence and bowel and 
bladder disabilities, the Board finds that the claims are not 
well-grounded.  The evidence of record indicates that shortly 
after his surgery in July 1994, the appellant did complain of 
impotence and bladder problems.  However, he regained normal 
urinary pattern and sexual function shortly thereafter.  In 
October 1994, he was diagnosed with bladder outlet 
obstruction.  However, this condition has not been linked to 
his 1994 surgery and administration of spinal anesthesia.  
Subsequent medical records do not show that any bladder 
condition or sexual dysfunction has been associated with his 
VA surgery.  Therefore, the Board concludes that any 
manifestation of a bladder or sexual dysfunction after the 
1994 surgery was temporary, and that a chronic disability of 
the bladder or impotence has not been shown to exist as a 
result of VA surgery.  Accordingly, these claims are not 
well-grounded.

With regards to the bowel condition, the Board also finds no 
evidence of record which indicates that the appellant has 
bowel incontinence or that such condition is associated with 
VA surgery.  The Board specifically notes that in November 
1994, he denied any bowel problems.  As the medical evidence 
of record does not show bowel incontinence associated with VA 
surgery, this claim is not well-grounded.

With regards to the claim for spinal cord injury resulting in 
loss of use of both legs, the Board finds that the claim is 
well-grounded within the meaning of 38 U.S.C.A. § 5107.  In 
particular, it is noted that a VA Medical Record Problem List 
noted, in January 1997, that the appellant had traumatic 
injury to the spinal cord during surgery for the knee and 
that he had hemiplegia and was wheelchair bound.  This 
appears to be based on the appellant's own assertions, since 
a treatment record also dated in January 1997 seems to 
indicate that this was based on reports from the appellant 
(the 1994 surgery "apparently" left him with spinal cord 
injury).  Nevertheless, the Board will assume the truth of 
the contents contained within the Medical Record Problem List 
for well-groundedness purposes.  Subsequent medical records 
indicate that he required the use of a wheelchair because he 
could not walk due to pain.  Thus, the claim is well-grounded 
as there is evidence of a medical disability and a link to VA 
hospital treatment.  The Board further finds that all 
relevant facts have been properly developed, and that the 
duty to assist, as mandated by 38 U.S.C.A. § 5107(a) (West 
1991), has been satisfied.

Considering this claim on the merits, the Board finds that 
the preponderance of the evidence is against the claim.  As 
mentioned above, the January 1997 medical records appear to 
be based on the appellant's own assertions.  The record 
indicates that subsequent to this, in April 1997, specialists 
came to see him in order to determine any spinal injury and 
residuals thereof.  However, the appellant himself reported 
that he did not sustain any spinal injury at all.  The Board 
notes that there is subsequent evidence of record which 
indicates that there was a question of arachnoiditis based on 
history provided by the appellant.  However, the evidence of 
record does not indicate that arachnoiditis was diagnosed and 
linked to spinal anesthesia administered in July 1994.  
Further, there is no other medical evidence of record which 
links a spinal cord injury and loss of use of the legs, or 
any other injury, to VA administration of spinal anesthesia 
in July 1994.  While there is medical evidence (from January 
1997) which shows that the appellant had spinal cord injury, 
given that he was subsequently provided with the opportunity 
to undergo examination to determine the existence of spinal 
cord injury, and that he denied the existence of such injury, 
and given that there is no additional evidence showing the 
existence of spinal cord injury and loss of use of the legs 
as a result of spinal anesthesia, the claim for 38 U.S.C.A. 
§ 1151 benefits for  the loss of use of both legs due to 
spinal cord injury is denied.  

Ultimately, the Board concludes that the most recent VA 
examination that disclosed that he was neurologically intact 
is more probative than medical histories unsupported with 
clinical findings and the veteran's own assertion that he has 
a spinal cord injury that resulted in impairment of the lower 
extremities.  The preponderance of the evidence is against 
the claim and there is no doubt to be resolved.


ORDER

The appeal of the claim for entitlement to an increased 
rating for low back pain is dismissed.  Entitlement to an 
increased evaluation for a left knee disability is denied.  
Entitlement to a 70 percent rating for a psychiatric 
disorder, diagnosed as anxiety neurosis and depression, is 
granted, subject to the criteria which govern the payment of 
monetary awards.  Entitlement to benefits under 38 U.S.C.A. 
§ 1151 for the residuals of spinal cord injury with loss of 
use of both lower extremities, neurogenic bladder, bowel 
incontinence, and impotence, claimed as due to attempted 
spinal anesthesia in July 1994, is denied.


		
	H.N. SCHWARTZ
	Member, Board of Veterans' Appeals

 



